NOT FOR PUBLICATlON

UNITED STATES DlSTRlCT COURT
DlSTRlCT OF NEW JERSEY

 

CARM[NE TRENTO,

Plaintiff`,

V Civil Action No. 17-13185 (MAS) (DEA)

CARR[NGTON HOME SOLUTIONS, LP, MEMORANDUM ORDER

et al.,

Defendants.

 

 

This matter comes before the Court upon the Court’s review of the docket in connection
with Plaintiff Carmine Trento’s (“Plaintift”) Motion to Remand Plaintift’s Second Amended
Complaint. (ECF No. 61.) On August 29, 2018, the Court denied Plaintift"s Motion to Remand
the First Amended Complaint and dismissed Counts Two, Five, Six, and Eleven without prejudice
(ECF No. 54.) In the accompanying Memorandum Opinion, the Court noted that if Plaintiff
withdrew Count Eleven, a Fair Debt Collection Practices Act (“FDCPA”) claim, and the
defendants continued “to assert that the federal claim is the basis for jurisdiction, the Court may
order the parties to show cause as to why the Court should exercise supplemental jurisdiction over
the remaining claims.” (Mem. Op. 5 n.3, ECF No. 53.) On September 21, 2018, Plaintiff filed the
Second Amended Complaint. (Second Am. Compl. l, ECF No. 57.) Plaintit`t` pled exclusively
New Jersey common law or statutory law causes of action. (See generally id. 1§1] 20-57.)

On October 2, 2018, Plaintiff filed the instant Motion to Remand. (ECF No. 61.) On
October 5, 201 8, Defendant Flagstar Bank (“Flagstar”) filed a Motion to Dismiss seeking dismissal

of the Second, Fifth, and Sixth Counts ofPlaintiFl`s Second Amended Complaint. (ECF No. 62-1.)

On October 22, 2018, Plaintif`f` opposed Flagstar’s motion. (ECF No. 64.) On November 9, 2018,
Def`endants JWD Landscaping & Property Preservation, lnc. and Qualified Eastem Services, LLC
filed answers to Carrington Home Solutions, L.P.’s cross-claims (ECF Nos. 66-67.) None of the
Def`endants opposed Plaintiff’ s Motion to Remand.

The Court “may decline to exercise supplemental jurisdiction over a claim under
subsection (a) if . . . the district court has dismissed all claims over which it has original
jurisdiction . . . .” 28 U.S.C. § l367(c). The Third Circuit has advised that “where the claim over
which the district court has original jurisdiction is dismissed before trial, the district court mus!
decline to decide the pendent state claims unless considerations of judicial economy, convenience,
and fairness to the parties provide an affirmative justification for doing so." Borough of W. Mz'fflin
v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995) (emphasis added). Plaintiff asserts that the Court’s
prior dismissal of the FDCPA claim and Plaintiff’s decision not to replead the FDCPA claim
“effectively dismissed [that claim] ‘with prejudice’ thereby protecting all Defendants from a
re-assertion of such causes of action at a later date." (Pl.’s Moving Br. S, ECF No. 61-2.) Plaintiff
avers that this matter is “in its infancy, with no discovery having yet been exchanged between [the]
parties." (Id. at 10.) Defendants have not proffered any affirmative justification for the Court to
retain jurisdiction over this action and the Court cannot independently identify any such
justification The Court, accordingly, remands this action to the Superior Court of New Jersey,
Law Division, Monmouth County.

For the foregoing reasons, IT IS on this §_{dliiy of` January, 2019, hereby ordered that:

l. This matter shall be remanded to the Superior Court of` New Jersey, Law Division,

Monmouth County.

ll

lCHAEL A. 1PP
UNlTED STATES DlSTRlcT JUDGF.

